Title: Act Giving Executive the Power to Deal with Aliens, 15 December 1785
From: Madison, James
To: 


[15 December 1785]
BE it enacted by the General Assembly, That it shall and may be lawful for the governor, with the advice of the council of state, to apprehend and secure, or cause to be apprehended and secured, or compelled to depart this commonwealth, all suspicious persons, being the subjects of any foreign power or state, who shall have made a declaration of war, or actually commenced hostilities against the said states, or from whom the United States in congress, shall apprehend hostile designs against the said states; provided information thereof shall have been previously received by the executive from congress: And that in all such cases, the governor, with the advice of the council of state, shall, and he is hereby empowered, to send for the person and papers of any foreigner within this state, in order to obtain such information as he may judge necessary. All sheriffs and jailers shall receive such suspicious persons whom, by warrant from the governor they shall be commanded to receive, and them in their prisons or custody detain, or transport out of the commonwealth, as by such warrant they may be commanded. And all others the good citizens of this commonwealth, shall be aiding and assisting in apprehending, securing or transporting any such suspicious person, when commanded by warrant or proclamation of the governor, or required by the sheriff or jailer to whose custody such suspicious persons may have been committed. Every person acting under the authority aforesaid, shall be indemnified from all suits to be commenced or prosecuted for any action or thing done by virtue thereof, and may plead the general issue, and give this act in evidence: Saving always to the merchants of any foreign state, betwixt whom the United States of America war shall have arisen, and to their families, agents, and servants, found in this commonwealth at the beginning of the war, the privileges allowed by law.
 